DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 07/08/2022 has been entered. No claims have been amended, added, or cancelled. Claims 10-16 remain withdrawn due to a restriction/election requirement. Accordingly, claims 1-4, 6, and 9-16 are pending with claims 1-4, 6, and 9 under examination.
Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.
The applicant’s statement concluding that “Through extensive research, the inventors have unexpectedly found that: by strictly controlling the thickness, gloss uniformity and vertical reflectivity to visible light of the magnesium silicate bottom layer of the silicon steel substrate, the technical effects of reducing iron loss, reducing magnetostriction and further reducing the noise of silicon steel products can be achieved” is respectfully not found persuasive. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (MPEP 716.02). The applicant has not yet shown how or why the differences, if any, between the claimed invention and the prior art are different to the degree that the results are unexpected.
The applicant’s arguments directed to differences between Kwon and the claimed invention (see section I on pages 8-9 of arguments) are respectfully not found persuasive, as they are primarily based on the fact that the compositions are “completely different”, and that Kwon teaches one insulating layer while the instant claims require two layers. Note that Kwon was only relied upon for the claimed thickness limitation. With regard to the composition, the examiner disagrees that they are “completely different”, as Kwon teaches a grain-oriented electrical steel sheet (Abstract) with a magnesium silicate film [0008]; with regard to the teaching of two layers, this limitation is taught by the primary reference, Pan, as discussed in the 103 rejection. With regard to Kwon, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). (MPEP 2141.01(a) I). In the instant case, Kwon is maintained as pertinent prior art in view of Kwon fulfilling not only prong (1), but also prong (2) of the test for whether a reference is considered reasonably pertinent. With regard to prong (1), Kwon is the reference from the same field of endeavor, of grain-oriented electrical steel sheets (Abstract), and with regard to prong (2), the reference is reasonably pertinent in view of insulation films being known for improving electrical steel sheet properties such as electrical properties, insulating properties, film tensions, and corrosion resistance (see, for example, Kwon [0156] and Table 1; Pan [0002], [0032], and Tables 1-3).
With regard to the arguments concerning properties such as gloss uniformity, vertical reflectance, magnetostriction (last paragraph on page 7 of arguments), or color uniformity (last paragraph on page 8 of arguments), these limitations are absent from the claims, and in particular, from the independent claim.
With regard to the arguments stating that Pan’s magnesium silicate layer is different than the claimed magnesium silicate (see first two paragraphs on page 10 of arguments), the purpose of the added trace elements is to improve upon the properties of, and ensure the uniformity of, the magnesium silicate layer [0039]-[0042]; note that claim 1 uses “comprising” language and does not preclude the addition of trace elements as stated in [0039]-[0042] of Pan. With regard to the statement that says “it is impossible for those skilled in the art to predict what unknown effect the addition of the additional components B, Bi, and TiO2 in Pan will have on the surface reflectance R of the magnesium silicate bottom layer” (see first paragraph on page 10 of arguments), the arguments of counsel cannot take the place of evidence in the record (MPEP 716.01(c) II.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (CN103572157A; of record; English machine translation attached in prior office action) in view of Watanabe et al. (US 20150007908 A1; of record) and Kwon et al. (US 20210174985 A1; of record).
Regarding claims 1-2, Pan discloses an oriented silicon steel with a magnesium silicate bottom layer (Abstract) with an insulation coating [0011]. With regard to the limitation of “for a low-noise transformer”, this is a statement of intended use, and the steel of Pan is prima facie expected to be capable of being used for the same purpose in view of the substantial similarities of the product.
Although Pan does not explicitly state that the insulation coating is applied on the magnesium silicate, it is implicitly understood that the insulation is applied in the same manner as claimed, in view of the magnesium silicate being part of the insulating layer [0032].
Pan further teaches a substantially similar process of making the oriented silicon steel. The process includes the following steps that are substantially similar to the applicant’s disclosed process on pages 18-19 of the applicant’s specification:
1) smelting [0029]-[0030] and casting [0030];
2) hot rolling [0031];
3) normalizing [0034]-[0035];
4) cold rolling [0036];
5) decarburization annealing at 750-890°C to a carbon content of below 30 ppm [0038], wherein a nitriding treatment is performed afterwards [0044];
6) high temperature annealing [0043]-[0045];
7) with regard to the applicant’s disclosed step of applying an insulation coating, Pan teaches that the high temperature annealing step is a two-step – low temperature and high temperature – insulation process [0044]-[0045]; [0052].
With regard to the applicant’s disclosed laser-scribing step (step 8), this appears to be for introducing micro stress regions (see third paragraph on page 14 of the applicant’s specification), and is therefore prima facie expected not to have any significant effect on the general surface reflectivity of the steel’s magnesium silicate surface.
With regard to the surface reflectivity R, Pan’s method of forming the magnesium silicate bottom layer includes reacting silicon dioxide in steel with magnesium oxide (MgO) to form a magnesium silicate layer (Abstract), [0045], which is similar to the applicant’s method on page 7, third paragraph of the applicant’s specification. The magnesium silicate layer of Pan is prima facie expected to possess the same or substantially similar properties as the magnesium silicate layer of the claimed invention, because the compound constituting the layer (magnesium silicate) is identical and is subjected to substantially similar processing conditions. Thus, it is prima facie expected that the steel of Pan possesses a surface reflectivity of about 40-60% as claimed in claim 1 and 45-55.3% as claimed in claim 2.
Thus, in view of the substantially similar process of producing the steel to the applicant’s disclosed process, with particular attention to the similarity in the formation of the magnesium silicate layer, it is prima facie expected that the magnesium silicate layer of Pan’s steel possesses the same surface reflectivity. 
Pan further discloses the following composition with elemental contents that overlap with the claimed ranges:
Element (wt %)
Instant claim 1
Pan [0059], Table 1
C
0.035-0.120
0.01-0.10
Si
2.5-4.5
2.5-5.0
Mn
0.05-0.20
0.02-0.10
S
0.005-0.012
0.01-0.05
Al
0.015-0.035
0.01-0.05
N
0.004-0.009
0.003-0.015
Cu
0.01-0.29
-
Sn
0.01-0.20
0.018~0.022 (Table 1)
Nb
0.05-0.10
-
Fe
Balance
Balance


With regard to the C, Si, Mn, S, Al, N, Sn, Nb, and Fe contents, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
However, Pan is silent regarding Cu and Nb being within the claimed ranges, and is silent regarding the thickness of the magnesium silicate layer.

Watanabe discloses a method of producing a grain-oriented electrical steel sheet having a composition substantially similar to the applicant’s claimed steel and the steel of Pan (Abstract). Watanabe further teaches that Cu is an element that easily segregates into crystal grain boundaries or surfaces and also has a subsidiary action as an inhibitor, and can be added for the purpose of further improving the magnetic properties [0035].
Watanabe further teaches that Nb also has a subsidiary action as an inhibitor and is an element effective for further improving the magnetic properties [0037].
Cu can be added in an amount of about 0.01-0.2 wt % [0034] and Nb can be added in an amount of 0.005-0.1 wt % [0036], which overlap with the claimed ranges of 0.01-0.29 wt% and 0.05-0.10 wt% respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steel of Pan to include Cu and Nb in the amounts disclosed by Watanabe to predictably improve the magnetic properties.
Watanabe is silent regarding the thickness of the magnesium silicate layer.

Kwon teaches an insulation film composition for a grain-oriented electrical steel sheet according to an exemplary embodiment of the present invention includes metal silicate (Abstract). The metal silicate may be magnesium silicate [0008], [0050]. Although Kwon does not disclose an inventive example of a steel with a magnesium silicate insulation layer having a thickness of 0.5-3 µm, Kwon does generally disclose that a thickness of an insulation film is 2 µm [0141], [0172], which is within the claimed range of 0.5-3 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to modify Pan in view of Watanabe to try to use Kwon’s 2 µm thickness as a starting point for a thickness of an insulation film layer in the case in which magnesium silicate is used as the specific insulation film material (MPEP 2143. I. E.). In view of 2 µm being the only (i.e. a finite number) identified thickness of the insulation film, one of ordinary skill in the art would predict, with a reasonable expectation of success, that 2 µm would be an appropriate film thickness for an insulation layer made of magnesium silicate.

Regarding claim 9, Pan, Watanabe, and Kwon (hereinafter referred to as “modified Pan”) teach the steel of claim 1 above, but Pan and Watanabe are silent regarding the sheet thickness or iron loss being within the claimed ranges. 	Kwon teaches an insulation film composition for a grain-oriented electrical steel sheet according to an exemplary embodiment of the present invention includes metal silicate (Abstract). The metal silicate may be magnesium silicate [0008], [0050]. Although Kwon does not disclose an inventive example of a steel with a magnesium silicate insulation layer having a thickness of 0.5-3 µm (see fourth paragraph on page 9 of applicant’s specification), Kwon does disclose that a thickness of an insulation film is 2 µm [0141], [0172] (Examples 1 and 11), which is within the applicant’s disclosed range of 0.5-3 µm.
Kwon further teaches that a final thickness of grain oriented electrical steel sheets are in the range of about 0.15-0.35 mm [0003], and in the inventive examples of Kwon, the final sheet thicknesses of Examples 1 and 11 are 0.27 mm [0138], [0169], which is within the claimed range of 0.30 mm or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Examples 1 and 11 have iron loss values of 1.03 W/kg and 0.97 W/kg, respectively, which is close to, but not overlapping with the applicant’s claimed range of 1.02 W/kg or less (for Example 1), and within the applicant’s claimed range of 1.02 W/kg or less (for Example 11).
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.). It has also been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steel of modified Pan to include the insulation layer thickness and steel sheet thicknesses of Kwon, to predictably achieve low iron loss values.

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, Watanabe, and Kwon, hereinafter referred to as “modified Pan”, as applied to claim 1 above, and further in view of Benford et al. (US 3644185 A; of record).
	Regarding claims 3-4 and 6, modified Pan teaches the steel of claim 1 above, and as discussed in the rejection of claim 1 above, Pan’s process is substantially similar to the applicant’s disclosed process such that the product of Pan is also prima facie expected to meet the claimed surface reflectivity (R), and is prima facie expected to have a substantially similar statistical distribution σ of 7.5 or less for claim 3 and 4 or less for claim 4. However, Pan but is silent regarding the surface roughness.
Benford teaches a method of improving the magnetic properties of oriented silicon iron sheet stock by providing the sheet with a light electropolish (Abstract). Benford further teaches:
“Whether the sheet is electropolished before or after the final anneal, it is not essential or even desirable that exceptionally smooth surfaces be achieved. In fact, optimum results are achieved at surface smoothnesses of about 8 to 20 microinches, which is not necessarily smoother than the surfaces of unpolished sheets. The electropolishing will nevertheless provide significant improvements in magnetic permeability with little or no actual change in average roughness. To be more specific, commercially produced oriented sheets seldom have average roughnesses above about 20 microinches, and typically have average roughnesses in the range 10 to 20 microinches. After the light electropolish of this invention, the sheets may still have average roughnesses in the 8 to 20 microinch range, but yet have substantially improved magnetic permeability. It is obvious therefore that our electropolishing step does provide benefits other than those normally expected from merely rendering a smoother surface.” (see col. 2, line 70 – col. 3, line 11).

The surface roughness of 8 to 20 microinches is equal to 0.20-0.51 µm, which overlaps with the applicant’s range of 0.13-0.48 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Benford further teaches: 
“To explain the above phenomenon, we have learned that magnetic permeability is not so much a function of surface smoothness, but more importantly is a function of the large microscopic peaks which are usually randomly dispersed over the surface of cold rolled sheet steels. The larger such peaks and the greater their number, the lower the sheet's magnetic permeability will be. Hence, our electropolishing treatment may not and need not actually change the average sheet roughness as measured by a "Surfindicator," but it will eliminate or reduce the large microscopic peaks. Although excessive electropolishing to produce a substantially smoother surface does also eliminate such peaks, this also removes substantial amounts of surface metal unnecessarily which serves only to reduce recovery and efficiency without any improvement in permeability.” (see col. 3, lines 12-26).
Furthermore, with regard to the statistical distribution σ as claimed in claims 3 and 4, in the case in which Pan’s product does not possess the claimed limitation, this limitation would nonetheless be obvious to achieve based on the disclosure of Benford. A measurement of the surface reflectivity is one method of characterizing the uniformity of the layer thickness and/or the surface roughness of the magnesium silicate layer. One of ordinary skill in the art would recognize that when producing a steel sheet product, ensuring that the steel itself and any layers (such as the magnesium silicate layer produced on its surface) are uniform throughout its entire surface and depth (Pan 0039). As discussed above, Benford also states that the objective is not necessarily to produce a very smooth surface, but rather to remove “large microscopic peaks” in order to improve magnetic permeability, without changing the average surface roughness (col. 2, line 70 – col. 3, line 11). Removing large microscopic peaks (i.e. deviations in height at a microscopic level) would necessarily decrease the statistical distribution/standard deviation of the surface roughness, and therefore would also necessarily decrease the statistical distribution of the surface reflectivity R per 100 mm2. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify modified Pan’s steel sheet product by subjecting it to an electropolishing treatment as taught by Benford, such that the surface roughness is 8 to 20 microinches (0.20-0.51 µm), and such that the statistical distribution of the surface reflectivity is close to 0, in order to predictably obtain an oriented silicon steel sheet with improved magnetic permeability.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735